*545The Family Court providently exercised its discretion in denying the motion of the appellant, a “person legally responsible for the child’s care” (Family Ct Act § 1042), to vacate the fact-finding order entered upon his default in appearing at the fact-finding hearing, as the record showed that he “willfully refused to appear at the hearing” (id.; see Matter of Nicholas S., 46 AD3d 830 [2007]; Matter of W. Children, 256 AD2d 412, 413 [1998]; Matter of Commissioner of Social Servs. v Margaret D., 221 AD2d 439 [1995]). Moreover, the appellant failed to set forth a meritorious defense to the allegations in the petition (see Family Ct Act § 1042). Fisher, J.P., Dillon, McCarthy and Belen, JJ., concur.